Per Curiam. Leonard Porter was found guilty of aggravated robbery and sentenced to life imprisonment. The appeal from the judgment has been lodged in this court. Appellant Porter is represented on appeal by Ben A. Beland, a public defender. Mr. Beland now asks to be permitted to withdraw as counsel on the ground that he is ineligible for compensation for services as appellate counsel. Act 1370 of 2001, codified as Ark. Code Ann. § 19-4-1604(b)(2)(B) (Supp. 2001), provides that persons employed as full-time public defenders who are not provided a state-funded secretary are eligible to seek compensation for appellate work. Counsel here avers that he is a full-time public defender with a full-time state-funded secretary. Under these circumstances, he is not entitled to be paid for his services in this appeal and his request to be relieved is well founded.  We grant Mr. Beland’s motion to withdraw and appoint attorney David L. Dunagin to represent the appellant. Our clerk is directed to set a new briefing schedule for the appeal. Motion granted.